Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


A’Ventae Vernard Mathis, Appellant                    Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-19-
No. 06-21-00027-CR        v.                          26964). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, A’Ventae Vernard Mathis, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 14, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk